DETAILED ACTION
Hague - Reply Reminder
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Objection to the Specification
The language in the paragraph that follows the figure descriptions which reads  "the parallel thin lines on the surfaces of the subject article of the design represent only shading and do not illustrate ornamentation or decoration; the parallel lines on the sectional surfaces represent only hatching;" is objectionable. The language noted above is extraneous information describing what is shown in the reproductions, which adds no new information to the understanding of the claimed design.  Any description of the design in the specification other than a brief description of the drawing is generally not necessary, since as a general rule, the illustration in the drawing views is its own best description.  See In re Freeman, 23 App. D.C. 226 (App. D.C. 1904). 
The above paragraph should be deleted in its entirety.  See Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a) ll.
Claim Refusal – 35 U.S.C. § 112(a) and (b)
The claim is refused under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.

The language in the specification which reads “…reproductions 1.10, 1.11 and 1.12 are showing the usage of the subject design and form no part of the claimed design.”, the use of the term “reference view” in the descriptions, and the descriptions of reproductions 1.13-1.45 as showing portions of 1.10, indicate that Figs. 1.10-1.45 are not part of the claimed design, even though the drawings are included in the claim. This contradiction between the specification and the reproductions raises questions as to the scope and appearance of the claimed design.  
The language in the specification which reads "As shown in reproduction 1.10, in a state in which upper, lower, and base components of this subject article to the design are coupled to each other, stems of plants are arranged so as to pass through receiving portions of the upper and lower components; then, by inserting a first component to the upper component and a second component to the lower component, each plant is fixed at the top and the bottom as shown in the reproduction 1.11; a space where the stem of each plant can be cut is formed between the upper and lower components; the first and second components push the plants against the receiving parts of the upper and lower components with an elastic body; after the plants are cut in the space, the plants are divided into scions and stocks by separating the upper component to which the first component is inserted from the lower component to which the second component is inserted; grafting is performed by coupling the upper component holding the scions to the lower component of another grafting unit holding the stocks;…" acts to improperly broaden the scope of the claim and could be interpreted as the applicant attempting to claim the concept of a plant grafting unit with certain functions and materials, and not the particular ornamental design shown in the drawings. The claim is directed to the ornamental design of a plant grafting unit as shown and described, not to a design that has certain features and performs certain functions. (See MPEP 2920.04(a)(I).)
Reproduction 1.29 includes a feature that is cross-hatched, marked below with an arrow, and language in the specification which states " in the reproduction 1.29, the hatched portion indicates the elastic body;"

    PNG
    media_image1.png
    649
    671
    media_image1.png
    Greyscale

The description’s impact on the appearance of the claim is uncertain. Hatching is understood to indicate portions cut in a sectional view, but Fig. 1.29 is not a sectional view. There are numerous types of elastic that would have different visual appearances which would broaden the scope of the claimed design to include embodiments not present in the reproductions. Further, it is unclear how reproduction 1.29 differs from other reproductions that show the same component without hatching.  
Figs. 1.10-1.12 includes plants and planting substrate that are not present in other views.  It is unclear if these are intended to form part of the claimed design or if they are environmental subject matter that forms no part of the claimed design.
The descriptions of Figs. 1.13-1.35 are unclear because they indicate that there are multiple components in each figure, however there is only one component in each figure. It is not clear which component is the upper, lower, first, and second. 
Due to the lack of sufficient bottom perspective views, the contours and depth of the surfaces shaded gray below is left to conjecture. 

    PNG
    media_image2.png
    210
    675
    media_image2.png
    Greyscale

Due to the questions raised by the inconsistencies between the reproductions and the specification, the broadening and unclear language in the specification, and the lack of sufficient visual information regarding the bottom of the unit, the claim is indefinite and nonenabling. 
Applicant may attempt to overcome the rejection by amending the specification to delete the language noted above, amend the figure descriptions to clearly and accurately describe the figures, delete any descriptions and reproductions that do not form part of the claimed design, and cancel Figs. 1.6, 1.29, and 1.43 and their respective descriptions. It is suggested that applicant add language to the specification which states that the plants and planting substrate shown in Figs. 1.11 - 1.13 are environmental subject matter that forms no part of the claimed design. 
Replacement Drawings
In any attempt to submit a new drawing, care must be exercised to avoid introduction of anything which could be construed to be new matter, the same being prohibited by 35 U.S.C. 132 and 37 CFR 1.121.
Any amended replacement-drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The new drawing should not be labeled as “amended.” Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Preface to Prior Art Rejection
The claim as rejected above is indefinite because it is subject to more than one interpretation.  As explained in the above rejection, one of the interpretations is that the claim includes Figs. 1.10-1.45 and the plants and planting substrate form no part of the claim.  Acting on this interpretation, the claim is also rejected under 35 USC 102(a)(2), as follows. 
Claim Rejection - 35 U.S.C. § 102(a)(2)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The claim is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mori et al., U.S. Patent Publication 20210169013 at Figs. 24-26C (effectively filed on June 6, 2018), because the claimed invention was described in a patent, under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
The appearance of the 20210169013 is substantially the same as that of the claimed design. The ordinary observer test is the sole test for anticipation. Int’l Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240 (Fed. Cir. 2009).

    PNG
    media_image3.png
    517
    449
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    618
    625
    media_image4.png
    Greyscale

Claim
20210169013

 “Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives, to purchase an article having one design supposing it to be the other.” Door-Master Corp. v. Yorktowne Inc., 256 F.3d 1308, 1313 (Fed. Cir. 2001) (citing Gorham Co. v. White, 81 U.S. 511, 528 (1871)).
“The mandated overall comparison is a comparison taking into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as ‘minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement,’ so too minor differences cannot prevent a finding of anticipation.” Int'l Seaway, 589 F.3d at 1243 (citing Litton Sys., Inc. v. Whirlpool Corp., 728 F.2d 1423, 1444 (Fed. Cir. 1984))
Conclusion
Accordingly, the claim stands rejected under 35 U.S.C. 112 (a) and (b) and rejected under 35 U.S.C. 102 (a)(2) as set forth above.
	Notes on Correspondence 
Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.
Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at tracey.bell2@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see 
When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY J BELL whose telephone number is (571)272-8999.  The examiner can normally be reached on 9:30-6:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower can be reached on 571-272-4496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/TRACEY J BELL/Examiner, Art Unit 2917